DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatnagar et al. (US 2019/0384927 A1), hereinafter “Bhatnagar”.

As per claim 8
“receive a request from one or more clients to register a specific application of a plurality of applications with a distributed ledger comprising a peer node for each of the one or more clients,” at [0032]-[0039], [0050]-[0062], [0076]-[0080] and Figs. 1-3;
(Bhatnagar teaches distributed ledger comprise valuation entries, each comprises a key and a value, each peer nodes of a plurality of peer nodes maintains at least a portion of a replica of a ledger. Bhatnagar teaches the service platform 120 hosts a plurality of service module 220, each module includes software (i.e., “application”) for performing one or more service. The admin, using the launch service 140 may initialize the ledger 210 which will be eventually be populated with valuation data. Bhatnagar teaches at [0076] that using, e.g., the Hyperledger Fabric, the launch service engine 140 may create a secure channels 603 in the blockchain framework that allows multiple peer nodes to received broadcast message 602. Message 602 will occur due to an interaction between a client node and a service API 601, service layer 220 provides service modules, such as valuation request 223 and peer invitation 224 to facilitate operations and updates)
“receive, from each client of the one or more clients, a selection of data elements to be stored in the distributed ledger” at [0062]-[0072];
(Bhatnagar teaches the admin, using the launch service 140, may initialize the ledger which will eventually be populated with valuation data (and associated metadata). In an example of the 
“instantiate the application on the distributed ledger for the selected concept” at [0035], [0050]-[0053], [0062]-[0072]
(Bhatnagar teaches the launch service engine 140 initiates creation of the peer networks 130 and storing valuation asset in the valuation data store 120 of the ledger 210)

“wherein a separate channel is automatically created for each client of the one or more clients among the corresponding peer nodes” at [0043], [0076];
(Bhatnagar teaches using the Hyperledger Fabric, the launch service engine 140 may create secure channels 603 in the blockchain framework)
each channel providing smart contract code execution for the application such that blocks are replicated to a node corresponding to a particular transaction for a client of the one or more clients and not replicated to other non-participating peer nodes” at [0042].
(Bhatnagar teaches the Hyperledger Fabric uses smart contracts, and offers the ability to create channels, allowing a group of participants to create a separate ledger of transactions. If two participants form a channel, then those participants, and no others, have copies of the ledger for that channel)
As per claim 9, Bhatnagar teaches the method of claim 8, further comprising “enabling a client of the one or more clients to interact with the distributed ledger via a REST endpoint, the REST endpoint exposed with a header” at [0078]-[0084].

As per claim 10, Bhatnagar teaches the method of claim 8, wherein “the header comprises the application context and a service account identification corresponding to the client” at [0078]-[0084], [0085]- [0094].

As per claim 11, Bhatnagar teaches the method of claim 8, further comprising “based on the authenticating, permitting or denying the application to perform a transaction with the distributed ledger” at [0108]-[0112].

As per claim 12, Bhatnagar teaches the method of claim 8, wherein “a user interface isolates and abstracts complexities of implementing the distributed ledger from each of the one or more clients” at [0038]-[0041] and Fig. 2.

As per claim 13, Bhatnagar teaches the method of claim 8, further comprising “enabling a connection between the distributed ledger and other distributed ledger networks” at [0038]-[0041] and Fig. 2

As per claim 14, Bhatnagar teaches one or more computer storage media having computer executable instructions embodied thereon that, when executed by a 
“receiving a request from one or more clients to register an application with a distributed ledger comprising a peer node for each of the one or more clients” at [0032]-[0039], [0050]-[0062] and Figs. 1-3;
(Bhatnagar teaches the service platform 120 hosts a plurality of service module 220, each module includes software (i.e., “application”) for performing one or more service. The admin, using the launch service 140 may initialize the ledger 210 which will be eventually be populated with valuation data. A launch service engine 140 initiates creation of the peer network)
“the request comprises a context that identifies the application from a plurality of applications” at [0039]; [0054]-[0071], [0081]-[0083];
(Bhatnagar teaches the service layer 220 include various service modules (i.e., “applications”), including valuation retrieval module 221, valuation request module 223, join network module 224, insert valuation module 225, insert acknowledgement module 227, update valuation module 228. Each module includes software for performing one or more services. Bhatnagar teaches at [0061] that each service is a logical combination of an API endpoint, a channel and chaincode, as shown in Fig. 6. The launch service 140 contains initialization scripts to set up the channel(s) 603 with a unique ID that corresponds to the service(s) provided (i.e. “a context that identifies the application”).
receiving, from each client of the one or more clients, a selection of data elements to be stored in the distributed ledger” at [0062]-[0072];

“instantiating the application on the distributed ledger for the selected concept” at [0035], [0050]-[0053], [0062]-[0072]
(Bhatnagar teaches the launch service engine 140 initiates creation of the peer networks 130 and storing valuation asset in the valuation data store 120 of the ledger 210)
“wherein a separate channel is automatically created for each client of the one or more clients among the corresponding peer nodes” at [0043], [0076];
(Bhatnagar teaches using the Hyperledger Fabric, the launch service engine 140 may create secure channels 603 in the blockchain framework)
each channel providing smart contract code execution for the application such that blocks are replicated to a node corresponding to a particular transaction for a client of the one or more clients and not replicated to other non-participating peer nodes” at [0042].
(Bhatnagar teaches the Hyperledger Fabric uses smart contracts, and offers the ability to create channels, allowing a group of participants to create a separate ledger of transactions. If two 

Claims 15-20 recite similar limitations as in claims 8-13 and are therefore rejected by the same reasons.


Allowable Subject Matter
Claims 1-7 are allowed.






Response to Arguments
In view of Applicant’s amendment/arguments, the 102 rejections to claims 1-7 have been withdrawn.
Applicant's arguments regarding claims 8-20 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claims 8, 14, Bhatnagar teaches at [0032]-[0039], [0050]-[0062], [0076]  and Figs. 1-3 that the service platform 120 hosts a plurality of service module 220, each module includes software (i.e., “application”) for performing one or more service. The admin, using the launch service 140 may initialize the ledger 210 which will be eventually be populated with valuation data. Bhatnagar teaches at [0076] that using, e.g., the Hyperledger Fabric, the launch service engine 140 may create a secure channel 603 in the blockchain framework that allows multiple peer nodes to received broadcast message 602. Message 602 will occur due to an interaction between a client node and a service API 601, service layer 220 provides service modules, such as valuation request 223 and peer invitation 224 to facilitate operations and updates. Bhatnagar therefore allows a client to register a specific application (i.e., “service 







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 17, 2022